               Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 1 of 23



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION



 DEBRA WATKINS,                                      §
                                                     §
           Plaintiff,                                §
                                                     §
 v.                                                  §       CIV. ACTION NO. 3:20-cv-273
                                                     §
 AT&T CORP.,                                         §
                                                     §
           Defendant.                                §       JURY TRIAL DEMANDED

                            DEFENDANT’S NOTICE OF REMOVAL

TO THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE that, on this date, Defendant AT&T Corp. (“AT&T” or

“Defendant”) files this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446, removing this

matter from the District Court of El Paso County, Texas, to the United States District Court for the

Western District of Texas, El Paso Division. In support of its Notice of Removal, AT&T states as

follows:

                             I.      PROCEDURAL BACKGROUND

       1.         This action was commenced on September 30, 2020, by the filing of Plaintiff’s

Original Petition (the “Petition”) in the 243rd Judicial District Court of El Paso County, Texas,

and assigned Cause No. 2020DCV3162 (“State Action”).

       2.         In her Petition, Plaintiff Debra Watkins (“Plaintiff”) alleges that AT&T’s conduct

during Plaintiff’s employment resulted in violations of the Americans with Disabilities Act,

42 U.S.C. § 12101, et seq. (the “ADA”) and the American with Disabilities Act Amendments Act

of 2008 (the “ADAAA”).




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 1
             Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 2 of 23




       3.      As set forth fully below, AT&T is timely removing the State Action to this Court

based on federal question jurisdiction.

                       II.     FEDERAL JURISDICTION IS PROPER

       4.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the defendant

or the defendants, to the district court of the United States for the district and division embracing

the place where such action is pending.”

       5.      This case satisfies the requirements for federal question jurisdiction under

28 U.S.C. § 1331 because Plaintiff has asserted claims under the ADA and ADAAA.

Consequently, removal is proper pursuant to 28 U.S.C. § 1441.

       6.      Moreover, AT&T is timely filing this Notice of Removal within thirty (30) days of

service of the Petition. 28 U.S.C. § 1446(b)(1).

       7.      In accordance with the terms of 28 U.S.C. § 1446(d), AT&T will promptly serve a

copy of this Notice of Removal on counsel for Plaintiff and will file a copy with the Clerk for the

243rd Civil District Court Clerk, El Paso County, Texas.

       8.      This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure.

       9.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders that

have been served on Defendant is attached hereto. (See Exhibits 1 through 4).

       10.     Removal to the U.S. District Court for the Western District of Texas, El Paso

Division, is proper because this district and division includes El Paso County where the Petition is

pending. See 28 U.S.C. § 1441(a).




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 2
             Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 3 of 23




       11.     The following documents are also being electronically filed with this Notice of

Removal:

       a.      Civil Cover Sheet (See Exhibit 5); and

       b.      Supplemental Civil Cover Sheet (See Exhibit 6).

       12.     By filing this Notice of Removal, AT&T reserves its right to answer the Petition

and/or assert any claims, defenses, or other motions as permitted by the Federal Rules of Civil

Procedure.

                                         CONCLUSION

       For the foregoing reasons, Defendant AT&T Corp. respectfully requests that this Court

accept this Notice of Removal, that further proceedings in the State Court Action be discontinued

and that this suit be removed to the United States District Court for the Western District of Texas,

El Paso Division.


Dated: November 2, 2020                              Respectfully submitted,


                                                     /s/ Stacey Cho Hernandez
                                                     Courtney Barksdale Perez
                                                     Texas Bar No. 24061135
                                                     cperez@carterarnett.com
                                                     Stacey Cho Hernandez
                                                     Texas Bar No. 24063953
                                                     shernandez@carterarnett.com
                                                     Ruben Gandia
                                                     Texas Bar No. 24093472
                                                     rgandia@carterarnett.com
                                                     CARTER ARNETT PLLC
                                                     8150 N. Central Expressway
                                                     Suite 500
                                                     Dallas, Texas 75206
                                                     Tel: 214-550-8188
                                                     Fax: 214-550-8185




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 3
            Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 4 of 23




                                                    ATTORNEYS FOR DEFENDANT,
                                                    AT&T CORP.

                                CERTIFICATE OF SERVICE
       I hereby certify that on November 2, 2020, a true and correct copy of this document was
served in accordance with the Federal Rules of Civil Procedure on all counsel of record.



                                                    /s/ Stacey Cho Hernandez
                                                    Stacey Cho Hernandez




DEFENDANT’S NOTICE OF REMOVAL                                                              Page 4
                              Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 5 of 23                                        11/2/20, 10'36 AM



 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                  1          Location : All Courts Help

                                                          REGISTER OF ACTIONS
                                                             CASE NO. 2020DCV3162

Debra Watkins vs AT&T Corp.                                               §                        Case Type: Wrongful Termination
                                                                          §                        Date Filed: 09/30/2020
                                                                          §                         Location: 243rd District Court
                                                                          §
                                                                          §


                                                                  PARTY INFORMATION

                                                                                                                  Lead Attorneys
Defendant       AT&T Corp.


Plaintiff       Watkins, Debra                                                                                    ENRIQUE CHAVEZ, Jr.
                                                                                                                   Retained
                                                                                                                  915-351-7772(W)


                                                            EVENTS & ORDERS OF THE COURT

             OTHER EVENTS AND HEARINGS
09/30/2020   Original Petition (OCA)      Doc ID# 1
09/30/2020   E-File Event Original Filing
10/01/2020   Request      Doc ID# 2
10/06/2020   Citation
                AT&T Corp.                                         Served                  10/14/2020
                                                                   Response Due            11/09/2020
                                                                   Returned                10/19/2020
11/02/2020 Answer        Doc ID# 3




https://casesearch.epcounty.com/PublicAccess/CaseDetail.aspx?CaseID=8483101                                                           Page 1 of 1
                            Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 6 of 23
El Paso County - 243rd District Court                                                                  Filed 9/30/2020 6:23 PM
                                                                                           2                  Norma Favela Barceleau
                                                                                                                          District Clerk
                                                                                                                       El Paso County
                                                                                                                        2020DCV3162
              DE~RA WATKil~S,

                       Plain tiff, ·:.


              v.                                                                CAUSE NO. _ _ _ _ _ _ __


              AT&T CORP.,
                       Defendant.
                                            PLAINTIFF'S ORIGINAL PETITION AND
                                                   REQUEST FOR DISCLOSURE

              TO THE HONORABLE COURT:

                       Plaintiff'ilEBRA"wATKlNS-("Empl;yee Watkins"), files this Original Petition complaining of

              AT&T CORP. ("Employer AT&T") and respectfully shows as follows:

              I. DISCOVERY LEVEL

              1. Discovery is intended to be conducted under Level 2 of Rule 190 of the Texas Rules of Civil

                   Procedure.

              II. PARTIES

              2. Plaintiff, DEBRA WATKINS, is an individual residing in El Paso, Texas.

              3. Defendant, AT&T CORP., is a foreign for-profit corporation whom may be served with process by

                   serving its registered agent, C T Corporation System at 1999 Bryan St., Ste. 900, Dallas, Texas
                                     (.

                   75201-3136.

              III. VENUE

              4.   Pursuant to Texas Civil Practice and Remedies Code Section 15.002, venue is proper in El Paso

                   County, Texas. because all or a substantial part of the events or omissions giving rise to Plaintiff's

                   claims occurred in El Paso, Texas .




                                    ....
                                     ·'




                                                                 1of6
             Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 7 of 23




Iv. CHRONOLOGY OF FACTS

5.   Employers MUST prevent disability discrimination against employees to protect employees from

     financial injuries and emotional trauma.

6.   When not an undue burden, employers MUST provide reasonable accommodation to the known

     disabilities of employees to protect employees from financial injuries and emotional trauma.

7.   Employers MUST prevent retaliatory job terminations against employees who file EEOC Charges of

     Discrimination and engage in protected activity to protect employees from financial injuries and

     emotional trauma.

8.   AT&T CORP. is an employer.

9.   Employer AT&T is an employer which MUST prevent disability discrimination against employees to

     protect employees from financial injuries and emotional trauma.

10. When not an undue burden, Employer AT&T is an employer which MUST provide reasonable

     accommodations for the known disabilities of its employees to protect employees from financial

     injuries and emotional trauma.

11. Employer AT&T is an employer which MUST prevent retaliatory job terminations against employees

     who engage in protected conduct to protect employees from financial injuries and emotional trauma

12. On February 17, 1997, Employer AT&T hires an employee in Fairhaven, Massachusetts.

13. On or about 2006, Employer AT&T tells the employee that the Fairhaven Massachusetts location is

     closing and the employee will have to move to Texas if the employee wishes to continue employment

     with Employer AT&T.

14. On or about 2006, Employer AT&T Texas location hires the employee who has left home, family, and

     friends in Massachusetts to continue employment with Employer AT&T with the intention of

     completing the twenty years of service to retirement.




                                                   2 of 6
            Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 8 of 23




15. On or about 2015, Employer AT&T is on notice that the employee has developed Dumping

   Syndrome - a gastrointestinal disability that requires the employee to take medically approved

   restroom breaks.

16. In September 2015, Employer AT&T is on notice that the employee's performance score is at 79%.

17. In October 2015, Employer AT&T writes the employee up.

18. Employer AT&T's reasons for writing the employee up is because the employee is not taking enough

   calls.

19. Employer AT&T is put on notice by the employee that the reason the employee is not taking as many

   calls as expected is because of the employee's gastrointestinal disability which requires the employee to

   take medically approved restroom breaks.

20. At the same time, Employer AT&T is put on notice by the employee of the employee's request for a

   reasonable accommodation for the employee's gastrointestinal disability.

21. Employer AT&T refuses to provide a reasonable accommodation for the employee's disability.

22. Further, Employer AT&T penalizes employees, including this employee, on performance scores for

   taking medical leave time to go to medical doctor's appointments for her disability.

23. Because AT&T penalizes employees, including this employee, on performance scores for taking

   medical leave time to go to medical doctor's appointments for her disability, this employee foregoes

   her doctor's appointments and later that month, in October 2015, Employer AT&T is on notice that

   the employee's performance score has risen to 96%.

24. In November 2015, Employer AT&T is on notice that the employee's performance score has risen

   further to 100%.

25. On or about November 24, 2015, Employer AT&T places the employee on a final warning of

   termination.

26. On or about November 24, 2015, Employer AT&T is asked by the employee to remove the final

   warning of termination since the employee's performance points have risen to 100%.


                                                  3 of 6
            Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 9 of 23




27. Employer AT&T refuses to remove the final warning of termination.

28. In December 2015, Employer AT&T is on notice that the employee's performance score remains at a

    good 93%.

29. In February 2016, Employer AT&T is on notice that the employee is cancelling doctors appointments

    for her disability in an effort to maintain good performance scores by staying online and and taking

    more calls.

30. On March 3, 2016, Employer AT&T fires the employee for "low performance points".

31. The employee that Employer AT&T fires is Debra Watkins.

32. Employer AT&T is aware that Employee Watkins planned on taking retirement eleven months later,

    in February 20 l 7.

V. CAUSES OF ACTION:

A. Disability Discrimination and Retaliation

33. Plaintiff was discriminated, retaliated against, and fired in violation of the Americans with Disabilities

    Act (ADA), and the Americans with Disabilities Act Amendments Act (ADAAA), which protect

    disabled employees from discrimination and retaliation.

B. Refusal to Provide a Reasonable Accommodation

34. Defendant committed unlawful acts when it repeatedly refused to provide a reasonable

    accommodation to Plaintifl's disabilities, and instead penalized Plaintiff for being disabled and for

    being on leave due to her disability.

VI. NOTICE OF RIGHT TO SUE

35. Attached as Exhibit A is the Notice of Right to Sue from the Equal Employment Opportunity

    Commission.

VI. NOTICE OF RIGHT TO FILE A CIVIL ACTION

36. Attached as Exhibit A is the Notice of Right to Sue issued by the Equal Employment Opportunity

    Commission.


                                                   4 of 6
           Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 10 of 23




VII. DAMAGES

37. As a direct and proximate result of Defendant's retaliation and conduct against Plaintiff as described

    above, Plaintiff has suffered harms and losses. Plaintiff's harms and losses include in the past and the

    future: lost wages and benefits, employment opportunities, lost income; loss of earning capacity;

    mental anguish; emotional pain and suffering, inconvenience, loss of enjoyment of life, and other

    non-pecuniary losses.

VIII.JURY TRIAL DEMAND

38. Plaintiff demands a jury trial.

IX. REQUEST FOR DISCLOSURE

39. Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose, within 50 days

    of the service of this request, the information or material described in Rule 194.2.

X. ATTORNEYS' FEES AND COSTS

40. Plaintiff is entitled to recover reasonable and necessary attorney's fees and costs under the ADA,

    ADAAA, including any applicable expert fees.




                                                   5 of 6
           Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 11 of 23




PRAYER

        Plaintiff prays that she recover from Defendant monetary relief over $200,000.00 but not more

than $1 ,000,000.00, statutory damages under the ADA and the ADAAA;                ge~eral   damages; special

damages; punitive damages as determined by the jury; reinstatement; prejudgment interest as provided by

law; attorney's fees and expert fees; post-judgement interest as provided by law; court costs and all costs of

suit; and such other and further relief to which Plaintiff may be justly entitled to, in law and in equity.

Such damages sought by Plaintiff are Within the jurisdictional limits of the court.

        SIGNED on this 30th day of September, 2020.




                                                  Respectfully submitted,

                                                   Chavez Law Firm
                                                   2101 N. Stanton Street
                                                   El Paso, Texas 79902
                                                   915/351-7772




                                          By:
                                                  Enrique C avez,Jr.
                                                  enriquechavezjr@chavezlawpc.com
                                                  State Bar No.: 24001873
                                                  Attorney for Plaintiff




                                                   6 of 6
                            Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 12 of 23

 EEOC Form 161-B (11/16)°                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

 To:    Debra A. Watkins                                                               From:    Chicago District Office
        clo Enrique Chavez, Esq.                                                                230 S. Dearborn
        2101 North Stanton                                                                      Suite 1866
        El Paso, TX 79902                                                                       Chicago, IL 60604




       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENT/AL (29 CFR §1601.7(8))

 EEOC Charge No.                                         EEOC Representative                                            Telephone No.

                                                         Nanisa Pereles,
 453-2016-00609                                          Enforcement Supervisor                                         (312) 872-9720
                                                                                    (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

 Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
 Act (GINA): This is your Notice of Right to Sue,"issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
 been issued at your request. Your lawsuit under Title VII, the ADA or·GINA must be filed in a federal or state court WITHIN 9.0 DAYS
 of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
.state law may be .different.)                                                                                    ·

       .[]]       More than 180 days have passed since the filing of this charge.

       D          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 ·be able ~o complete its administrative processing within 1BO days from the filing of this charge.
       []]       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                                         .                                                                                  .
       D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DA VS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

       D         The EEOC is continuing its handling of your ADEA case .. However, if 60 days have· passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under.the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court with.in 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violation.s that occurred more than 2 years 13 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission


                                                                                                                      9/16/2020
 Enclosures(s)                                                                                                                  (Date Mailed)
                                                                       Julianne Bowman,
                                                                        District Director .

 cc:          AT&T
              c/o Derek Zarnagni, Lead Consultant EEO
              105 Auditorium Circle, 12-H-80
              San Antonio, TX 78205          ·
                      Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 13 of 23
                                                    '   .
Enclosure with EEOC
Form 161-B (11116)
                                        INFORMATION RELATED TO FILING SUIT
                                      UNDER THE LAWS ENFORCED BY THE EEOC

                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)

                                    Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                    the Genetic Information Nondiscrimination Act {GINA), or the Age
                                    Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is .a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge· or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you.have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                 Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/10 -- in order to recover unpaid. wages due for JuJy 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.
                                I

ATTORNEY REPRESENTATION              --   Title VII,. the ADA.or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Co.urt having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                       -~   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on whi.ch U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on .your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                   Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 14 of 23
                                               1J   I   t   \




  NOTICE OF lUGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
· amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
  be covered under the ADA/AD AAA. A disabiiity is still defined as (1) a physical or. mental impairment that
  substantially limits one or more major life activities (actuai disability); (2) a record of a substantially limiting
  impairment;. or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
 be covered under the new law.

 If you plan to retain an attorney to assist you with your ADA claim, we recommend· that you share this
 information with your attorney and suggest that he or she consult the amended regulations and
 appendix,       and        other         ADA         related publications,   available     at
 http://www.eeoc.gov/laws/types/disability regulations.cfm.

 "Actual" disability or a "record or' a disability (note: if you are pursuing a failure to accommodate claim
 you must meet the standards for either "actuaP' or "record or' a disability):

     >   The limitations from the impairment no longer have to be severe or significant for the impairment to
         be considered substantially limiting.
     >. In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
         learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
         1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
       . functions of the .immune system, special sense organs and· skin; normal cell growth; and digestive,
         genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
         hemic, lymphatic, musculoskeletal, and reproductive. functions; or the operation of an individual organ
         within a body system.
     > Only one major life activity need be substantially limited.
     > With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
         measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
         considered in determining if the impairment substantially limits a major life activity.
     > An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
         cancer) is a disability if it would be substantially limiting when active.
     > An i'mpairment may be substantially liµiiting even though. it lasts or is expected to last fewer than six
       ·months.

"Regarded as" coverage:
 > An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denia.J. of any other term,
    condition, or privilege of employment).
 > "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 > The employer has a defense against ·a "regarded as" claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected tO last six months or less) AND minor.
 > A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of "disability."
 .                                         .                            .
Noie: Although the amended ADA states that the definition of disability "shall be construed broadly" and
"should not demand extensive analysis," some courts require specificity in the complaint explaining how an .
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. · For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfm.
                                             CERTIFIED
                            Case 3:20-cv-00273             MAIL
                                               Document 1 Filed 11/02/20.. Page 15 of 23
                                                                                                         •   '; U.S.PbSTAGE))PITNEYBOWES


 NORMA FAVELA BARCELEAU
                                                                                                 3             (l~~
                                                                                                               ~-~
                                                                                                                    --~,~~

                                                                                                               ~r ~~ 901   s 001.so 0
       DISTRICT CLERK                                                                                •       · 0000356061 OCT. 07. 2020.
COUNTY COURTHOUSE RM 103
   500 E SAN ANTONIO AVE                      11      I        11                II
    EL PASO TX 79901-2436
                                           7160 1019 9Q40 0431 0019


                                                    AT&T CORP.
                                           C/O CT CORPORATION SYSTEM
                                             1999 BRYAN ST., STE. 900
                     . "
                                              DALLAS, TX 75201-3136




                                                                     .-:.........-.;--.-.
                                                                           :       :::::::...:
                         Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 16 of 23


                                                 THE STATE OF TEXAS
    .    NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your attorney, do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were ·served this citation and petition, a default judgment may be taken against you."
                                ~
TO: AT&T CORP., which foay be served with process by serving its registered agent, CT CORPORATION SYSTEM,
at 1999 BRYAN ST., STE. ·goo, DALLAS, TX 75201-3136

Greetings:
          You are hereby corr;manded to appear by filing a written answer to the Plaintiff's Original Petition and Request
for Disclosure at or befor~ ten o'clock A.M. of the Monday next after the expiration of twenty days after the date of
service of this citation before the Honorable 243rd Judicial District Court, El Paso County, Texas, at the Court House of
said County in El Paso, Te~as.
          Said Plaintiff's Oridlnal Petition was filed in said court on the 301h day of September, 2020, by Attorney at Law
                                l·
ENRIQUE CHAVEZ, Jr.,           2~01    N. STANTON ST., EL PASO, TX 79902 in this case numbered 2020DCV3162 on the
docket of said court, and styled:
                                I
                                                      DEBRA WATKINS
                                                                    vs
                                                        AT&T CORP.

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original Petition and
Request for Disclosure aopompanying this citation and made a part hereof.
                                i

         The officer executi~g this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due retur.n as the law directs.
                                ;                                                                                     .
          Issued and given uAder my hand and seal of said Court at El Paso, Texas, on                   the'61h   day of October, 2020.
                                t
                                :~
Attest:



                             D'istrict Clerk
                     El Paso County Courthouse
                   500 E. San:fAntonio Ave, RM 103
                        El Pa~o. Texas 79901
                               'ATTACH                                                                                ~i.,_. Deputy
                         RETURN RECEIPTS                                                          Veronica Cables
                              r. WITH
                                                                                    CERTIFICATE OF DELIVERY BY MAIL
                              ,,
                    ADDRESSEE'S        SIGNATURE
          Rule 106 (a) (2) the' citation shall be served by                   I hereby certify t~at on the 61h day of October.
          mailing to the defendant by Certified Mail Retum-                   2020 at 1:33 PM I mailed to:
                               a
          receipt requested, true copy of the citation. .                     AT&T CORP., by serving .its registered
          Sec. 17.027 Rules 'bf Civil Practice and                            agent,·C T CORPORATION SYSTEM, at 1999
          Remedies Code if ~ot prepared by Clerk of.
          Court.             :i                        ·,                     BRYAN'ST., STE. 900, DALLAS, TX 75201-
                               ;f                                             3136
                                                                               Defendant(s) by registered mail or certified mail with
          *NAME OF PREPARER,                         TITLE                    ·deliver)' restricted to addressee only, return receipt
          A---R-E-----"'""1C, . .~
           0 0 55                    - - - - - - - - - · <,;;.;i~::·;<·;";   "·"re·qtik~ted, a true copy of this citation with a copy of
                                                                   ··          the Plaintiff's Original Petition and Request for
          CITY                           STATE         ZIP                     Dis~rsure attac~ed there~.

                                                                                    '\\\YOl)\Q{A    ~QSL~A
                                                                                         COURT CLERK- INTERMEDIATE
                      Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 17 of 23

                                                    RETURN OF SERVICE                                             ,.
                                                                                                                  ~'..
                                                                                                                  )

                                                                                                                  :..
                                                                         ~-
Delivery was completed on - - - - - - - - - - - - • delivered to _________________ _
- - - - - - - - - - - - - - - - - a s evidence by Domestic Return Receipt PS ~orm 3811 attached hereto .
                                                                                                                  ..
        The described documents were not delivered to the named recipient. The certified mail envelope was returned
undelivered m a r k e d - - - - - - - - - - - - - -
        This forwarding address was provided: _____________________




ARTICLE NO. : 7160 1019 9040 0431 0019                                                   El Paso County, Texas    ft
                                                                                                                  ~
SENT TO: by serving its registered agent, C T                       By: _ _ _ _ _ _ _ _ _ _ _ __.!...._.- -
CORPORATION SYSTEM, at 1999 BRYAN ST., STE.                                               Deputy District Clerk
900, DALLAS, TX 75201-3136
                                                                                                  OR
POSTAGE: $0.37
FEE: $2.30                                                                          Name of Authorized Person::
RETURN RECEIPT FEE: $1. 75
                                                                     By: _ _ _ _ _ _ _ _ _ _ __
DA TE SENT: 10/06/2020

SENDER'S NAME: Veronica Cables

THIS ENVELOPE CONTAINS: Plaintifrs Original
Petition and Request for Disclosure and Citation




                                                                                                                  \(


                                         VERIFICAiftZI       .~~ii},~~IZED PERSON                                 ~.
State of Texas                                         .i'+       ~-~"'\~i\..
                                                                    ..
County of El Paso
                                                   iii\i ~- t ·-l /,"'~
                                                                   ~·       IJ  v
                                                                                    r:·,\
                                                                                     )   ::
                                                                                                                  ;;.:
       Before me, a notary public, on this day     PEIT:~'O~all app a~ed"' ~"                                 , known to me to be the person
                                                     ~'. ...,, '         _.,..,,,.,. • " )J'                      ''.
whose name is subscribed to the foregoing Return t~?-.i.c~ 1.;~2~-~eing by me first duly                     swor~:. declared, "I am
disinterested party qualified to make an oath of that facf         al1cFstat~ents contained in the Retu~n,, of Service and true and
correct."                                                                                                         j
                                                                                                                  :·
                                                                                                                  l
                                                                                                Subscribed and sworn to be on this _ _ day
                                                                                                of               :;.




                                                                                               Notary Public, Stat!: of _ _ _ _ _ _ _ __
                                                                                               My commission expires: _ _ _ _ _ _ __
                                                                                                                  ~~:,.
                                                                                                                  ,,h
                                                                                                                  :~
                                                                                                                  ~
                                                                                                                  .J
                                                                                                                  :·1
                          Case
El Paso County - 243rd District   3:20-cv-00273
                                Court               Document 1 Filed 11/02/20 Page 18 ofFiled
                                                                                          23 11/2/2020 9:09 AM
                                                                                                       Norma Favela Barceleau

                                                                                       4                          District Clerk
                                                                                                               El Paso County
                                                                                                               2020DCV3162
                                                      NO. 2020-DCV-3162

              DEBRA WATKINS,                                      §       IN THE DISTRICT COURT
                                                                  §
                     Plaintiff,                                   §
                                                                  §
              v.                                                  §       243rd JUDICIAL DISTRICT
                                                                  §
              AT&T CORP.,                                         §
                                                                  §
                     Defendant.                                   §       EL PASO COUNTY, TEXAS

                                                    ORIGINAL ANSWER

             TO THE HONORABLE SELENA SOLIS:

                    Defendant AT&T Corp. (“Defendant”) files its Original Answer to the Plaintiff’s Original

             Petition filed by Debra Watkins (“Plaintiff”), and in support thereof respectfully shows as follows:

                                               I.          GENERAL DENIAL

                    Pursuant to Tex. R. Civ. P. 92, Defendant generally denies each and every allegation and

             claim Plaintiff has asserted in Plaintiff’s Original Petition and any amendments or supplements

             thereto, and demands strict proof thereof by preponderance of the evidence.

                                                    II.      JURY DEMAND

                    To the extent that Plaintiff has stated a viable cause of action, Defendant joins Plaintiff in

             her demand for a jury trial.

                                                          III.   PRAYER

                    WHEREFORE, PREMISES CONSIDERED, Defendant requests that all claims against it

             be dismissed, that Plaintiff take nothing on her claims against Defendant, and all relief requested

             by Plaintiff be denied.




             DEFENDANT’S ORIGINAL ANSWER                                                                    Page 1
           Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 19 of 23




Dated: November 2, 2020                             Respectfully submitted,


                                                    /s/ Stacey Cho Hernandez
                                                    Courtney Barksdale Perez
                                                    Texas Bar No. 24061135
                                                    cperez@carterarnett.com
                                                    Stacey Cho Hernandez
                                                    Texas Bar No. 24063953
                                                    shernandez@carterarnett.com
                                                    Ruben Gandia
                                                    Texas Bar No. 24093472
                                                    rgandia@carterarnett.com
                                                    CARTER ARNETT PLLC
                                                    8150 N. Central Expressway
                                                    Suite 500
                                                    Dallas, Texas 75206
                                                    Tel: 214-550-8188
                                                    Fax: 214-550-8185

                                                    ATTORNEYS FOR DEFENDANT,
                                                    AT&T CORP.


                               CERTIFICATE OF SERVICE
       I hereby certify that on November 2, 2020, a true and correct copy of this document was
served in accordance with the Texas Rules of Civil Procedure on all counsel of record.



                                                    /s/ Stacey Cho Hernandez
                                                    Stacey Cho Hernandez




DEFENDANT’S ORIGINAL ANSWER                                                              Page 2
                                      Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 20 of 23
JS 44 (Rev. 10/20)                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplementthe filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiatingthe civil docket sheet. (SEE INSTRUCTIONS ON NEXT p AGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                 DEFENDANTS

            DEBRA WATKINS                                                                                         AT&T CORP.                                                                      5
     (b)   County of Residenceof First Listed Plaintiff               El Paso,Texas                               County of Residenceof First Listed Defendant Dallas, Texas
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

     (C) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
      Enrique Chavez, Jr., Chavez Law Firm, 2101 N. Stanton        Courtney Perez, Stacey Hernandez, Ruben Gandia; Carter
      Street, El Paso, Texas 79902, (915) 351-7772                 Arnett PLLC, 8150 N. Central Expwy, Suite 500, Dallas, TX
                                                                   75206 . (214) 550-8188
II. BASIS OF JURISDICTION (Place an "X" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box/or Plaintiff
                                                                                                              (For Diversity Cases Only)                                  and One Box/or Defendant)
01      U.S. Government                03        Federal Question                                                                       PTF     DEF                                          PTF       DEF
          Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State           D1 D             Incorporated or Principal Place
                                                                                                                                                           of Business In This State
                                                                                                                                                                                             D    4   r  4<
02      U.S. Government                04        Diversity                                              Citizen of Another State        D2 D         2   Incorporated and Principal Place    D    5   D5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                        Citizen or Subject of a         D3 D         3   Foreign Nation                      D    6   06
                                                                                                          Foreign Country
IV. NATURE OF SUIT (Place an                       "X" in One Box On/    1                                                                 Click here for:
            CONTRACT                                  TORTS                                               FORFEITURE/P.ENAL
                                                                                                                         TY




~
     110 Insurance                       PERSONALINJURY   PERSONALINJURY                                   625 Drug Related Seizure                                             375 False Claims Act
     120Marine                          310 Airplane                   D 365 Personal lnjuiy -                 of Property 21 USC 881                                           376 Qui Tam (31 USC
     130MillerAct                       315 Airplane Product                 Product Liability             690 Other                                                                 3729(a))
     140 Negotiable Instrument               Liability                 D 367 Health Care/                                                                                       400 State Reapportionment
     150 Recoveiy of Overpayment        320 Assault, Libel &                   Pharmaceutical                                                                                   410 Antitrust
         & Enforcement of Judgment           Slander                           Personal lnjuiy                                                 820 Copyrights                   430 Banks and Banking
0    151 Medicare Act                   330 Federal Employers'                 Product Liability                                               830 Patent                       450 Commerce
D    152 Recoveiy of Defaulted               Liability                 D   368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
          Student Loans                 340 Marine                              Injuiy Product                                                     New Drug Application         470 Racketeer Influenced and
          (Excludes Veterans)           345 Marine Product                      Liability                                                      840 Trademark                        Corrupt Organizations
D    153 Recoveiy of Overpayment             Liability                   PERSONAL PROPERTY ...........~....;allilll~~~---tL...J                880 Defend Trade Secrets         480 Consumer Credit
         of Veteran's Benefits          350 Motor Vehicle              0   370 Other Fraud                                                         Act of 2016                       (15 USC 1681 or 1692)
D    160 Stockholders' Suits            355 Motor Vehicle              D   371 Truth in Lending        Act                                                                      485 Telephone Consumer
D    190 Other Contract                     Product Liability          D   380 Other Personal    720 Labor/Management                                                                Protection Act
0    195 Contract Product Liability     360 Other Personal                     Property Damage         Relations                                                                490 Cable/Sat TV
D    196 Franchise                          lnjuiy                     D   385 Property Damage   740 Railway Labor Act                                                          850 Securities/Commodities/
                                        362 Personal lnjuiy-                   Product Liability 751 Family and Medical                                                             Exchange
                                            Medical Malpractice                                        Leave Act                                                                890 Other Statutoiy Actions
                                                                         p                       790 Other Labor Litigation                                                     891 Agricultural Acts
                                        440 Other Civil Rights                                   791 Employee Retirement                                                        893 Environmental Matters
     220 Foreclosure                    441 Voting                                                     Income Security Act                                                      895 Freedom of Information
     230 Rent Lease & Ejectment         442 Employment                     510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
     240 Torts to Land                  443 Housing/                           Sentence                                                            or Defendant)                896 Arbitration
     245 Tort Product Liability             Accommodations                 530 General                                                        871 IRS-Third Party               899 Administrative Procedure
     290 All Other Real Property      • 445 Amer. w/Disabilities -         535 Death Penalty                                                       26 USC 7609                      Act/Review or Appeal of
                                            Employment                     Other:                462 Naturalization Application                                                     Agency Decision
                                        446 Amer. w/Disabilities -         540 Mandamus & Other  465 Other Immigration                                                          950 Constitutionality of
                                            Other                          550 Civil Rights            Actions                                                                      State Statutes
                                        448 Education                      555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN           (Place an "X" in One Box Only)
D1      Original          02   Removed from                 □ 3 Remanded from                      D4   Reinstated or     D     5 Transferredfrom        □ 6   Multidistrict         D 8 Multidistrict
        Proceeding             State Court                            Appellate Court                   Reopened                  Another District             Litigation -                 Litigation -
                                                                                                                         (specify)                             Transfer Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionalstatutesunless diversity):
                                             mericans with DisabilitiesAct, 42 U.S.C. § 12101,et seq. (ADA} and the American with DisabilitiesAct AmendmentsAct of 2008 (ADAAA}
VI. CAUSE OF ACTION Brief description of cause:
                                            Employmentdispute over alleged violations of the ADA and ADAA by former employer.
VII. REQUESTED IN                           0    CHECK IF THIS IS A CLASS ACTION                          DEMANDS                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                 200,000-100,000                            JURYDEMAND:          0Yes      0No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                           JUDGE           _______________                                        DOCKETNUMBER __________                                         _

DATE
     l \ / 2. /2.02.0
FOROFFICEUSE ONLY
     RECEIPT#                      AMOUNT                                      APPL YING IFP                                    JUDGE                           MAG.JUDGE
                  Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 21 of 23

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                                                                                    6
                                   El Paso           DIVISION

                                 Supplement to JS 44 Civil Cover Sheet
                                Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
243rd District Court of El Paso, County, Texas; No. 2020-DCV-3162; Debra Watkins v. AT&T Corp.




2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?

Debra Watkins                                             9/30/2020
Party Name                                                Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
Plaintiff Debra Watkins, Enrique Chavez, Jr., Chavez Law Firm, 2101 N. Stanton Street, El Paso, Texas
79902, T: (915) 351-7772, F: (915) 351-7773

Defendant AT&T Corp., Stacey Cho Hernandez, Carter Arnett PLLC, 8150 N. Central Expwy, Suite 500,
Dallas, Texas 75206, T: (214) 550-8188, F: (214) 550-8185
2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
None




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                                Page 1
                  Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 22 of 23

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
None




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
None




VERIFICATION:



Attorney for Removing Party                               Date


Defendant AT&T Corp.
Party/Parties




(NOTE: Additional comment space is available on page 3)

                                                                           Reset all fields   Print Form




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                               Page 2
                Case 3:20-cv-00273 Document 1 Filed 11/02/20 Page 23 of 23

ADDITIONAL COMMENTS (As necessary):




TXWD - Supplement to JS 44 (Rev. 9/2019)                                     Page 3
